Case 1:21-cv-21400-BB Document 1 Entered on FLSD Docket 04/12/2021 Page 1 of 12



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    Case No.: 21-cv-21400

DALADIER BURGOS

         Plaintiff,
v.

AT&T CORP.

         Defendant.                     /

                      COMPLAINT AND DEMAND FOR TRIAL BY JURY

         Plaintiff. DALADIER BURGOS, by and through undersigned counsel, sues Defendant,

AT&T CORP., and alleges as follows.

                                      PARTIES AND JURISDICTION

         1.      Plaintiff is an individual sui juris and resident of Miami-Dade County, Florida.

         2.      Plaintiff is a male with dark skin pigmentation appearing substantially similar to the

skin pigmentation commonly associated with individuals of African-American ancestry.

         3.      Plaintiff is a United States citizen with a national origin of the Dominican Republic.

         4.      Defendant is a corporation formed under the laws of the State of New York.

         5.      Defendant operates out of a principal address located in Bedminster, New Jersey.

         6.      At all times relevant to this action, Defendant employed more than five hundred (500)

employees, including Plaintiff.

         7.      At all times relevant to this action, Defendant operated substantially and continuously

from an office in Miami-Dade County, Florida, located at 600 NW 79th Avenue, Miami, Florida

33126.

         8.      At all times relevant to this action, Plaintiff was employed by Defendant to perform

employment duties at Defendant’s office in Miami-Dade County, Florida, located at 600 NW 79th

Avenue, Miami, Florida 33126.


                                                    1
Case 1:21-cv-21400-BB Document 1 Entered on FLSD Docket 04/12/2021 Page 2 of 12



       9.       The acts and omissions giving rise to this action occurred at Defendant’s office in

Miami-Dad County, Florida, located at 600 NW 79th Avenue, Miami, Florida 33126.

       10.      Plaintiff seeks damages and relief against Defendant arising out of violations of Title

VII of the Civil Rights Act of 1964 (“Title VII”). As such, this Court confers subject matter

jurisdiction over Plaintiff’s claims pursuant to federal question jurisdiction.

       11.      In consideration of the foregoing, this Court has personal jurisdiction over Defendant

and venue is proper in this Court.

                                     CONDITIONS PRECEDENT

       12.      Plaintiff has exhausted all administrative remedies and conditions precedent, including

timeliness, deferral, and all other jurisdictional requirements necessary for the maintenance of this

action against Defendant.

       13.      On or about January 13, 2021, Plaintiff filed a Charge of Discrimination with the U.S.

Equal Employment Opportunity            Commission (“EEOC”) alleging Defendant                 unlawfully

discriminated against Plaintiff based on (i) race, (ii) national origin, and (iii) retaliation in violation

of Title VII. A copy of the Charge of Discrimination is attached hereto as Exhibit 1.

       14.      On January 14, 2021, the EEOC issued Plaintiff a Notice of Right to Sue advising

Plaintiff he must file his claim for damages arising out of unlawful discrimination and/or retaliation

in violation of Title VII within ninety (90) days of Plaintiff’s receipt of the Notice. A copy of the

Notice of Right to Sue is attached hereto as Exhibit 2.

       15.      Plaintiff timely files this Complaint seeking recovery of damages arising out of

Defendant’s unlawful discrimination and retaliation against Plaintiff in violation of the anti-retaliation

protections set forth in Title VII within ninety (90) days of Plaintiff’s receipt of the EEOC Notice of

Right to Sue.




                                                    2
Case 1:21-cv-21400-BB Document 1 Entered on FLSD Docket 04/12/2021 Page 3 of 12



                                    FACTUAL ALLEGATIONS

       16.     Plaintiff commenced his employed with Defendant as a Sales Representative in about

August 2018.

       17.     In or about February 2019, Plaintiff was placed under the management and supervision

of Lily Lourido (“Lourido”).

       18.     At all times relevant, Lourido had the authority to modify or adjust Plaintiff’s work

duties and responsibilities and administer workplace discipline including write-ups, suspensions, and

termination.

       19.     At all times relevant, Lourido had and continues to have a personal animus and bias

against individuals of Dominican decent and especially individuals of Dominican decent with dark

skin pigmentation like Plaintiff.

       20.     Prior to assigning Plaintiff to work under the direct management and/or supervision of

Lourido, Defendant, including its other managers and supervisors, had actual knowledge of Lourido’s

personal animus and bias against individuals of Dominican decent and especially individuals of

Dominican decent with dark skin pigmentation like Plaintiff.

       21.     Lourido treated Plaintiff different and worse than Plaintiff’s co-workers that were not

of Dominican decent and/or who did not have dark skin pigmentation like Plaintiff.

       22.     Lourido habitually subjected Plaintiff to ongoing and continuous unwarranted

micromanagement, harsh and unwarranted work-related feedback, and arbitrary work-related

discipline not enforced and/or dispensed by Lourido against co-workers that were not of Dominican

decent and/or who did not have dark skin pigmentation like Plaintiff.

       23.     Lourido’s micromanagement, harsh and unwarranted work-related feedback,

discipline, and issuances of corrective actions for and against Plaintiff were not a legitimate or

appropriate discipline but, rather, were motivated by Lourido’s animus and bias against Plaintiff



                                                  3
Case 1:21-cv-21400-BB Document 1 Entered on FLSD Docket 04/12/2021 Page 4 of 12



based on his race and national origin.

       24.     For no legitimate or necessary business purpose, Lourido regularly subjected Plaintiff

to false and/or arbitrary criticism of his sales-related work performance, pulling Plaintiff away from

the performance of his sales duties and subjecting Plaintiff to unnecessary coaching and training.

       25.     Plaintiff’s job performance in sales was not below poor or warranting of criticism or

necessitating additional coaching or training. To the contrary, Plaintiff was and remains highly skilled

in sales, more so than many of his co-workers.

       26.     Lourido’s micromanagement of Plaintiff’s work performance in sales, her criticisms

of Plaintiff’s work performance, and her decision to pull Plaintiff from his sales duties and subjecting

Plaintiff to unnecessary coaching was motivated by Lourido’s bias and animus against Plaintiff based

on the dark pigmentation of his skin and on his Dominican decent.

       27.     Plaintiff’s compensation and work-performance evaluation was based on his sales

numbers. The more sales Plaintiff made, the more bonus and/or commission money Plaintiff would

earn, and the higher Plaintiff would be evaluated for his sales performance.

       28.     Every time Lourido required Plaintiff to cease performing his sales duties and

participate in coaching or training, the detour from Plaintiff’s sales duties limited the time Plaintiff

could devote to sales and lowered Plaintiff’s sales numbers. In doing so, Plaintiff was not able to

earn as much money and Plaintiff’s sales performance reviews appeared lower or worse than his co-

workers.

       29.     In one instance, Plaintiff approached Lourido and reported that a co-worker that was

an African American called Plaintiff racist. In response, Lourido replied to Plaintiff, “You are a

nigger too” and she laughed out loud and continued saying that “she can’t call you racist” and laughed

and continued “tell her to see your hair.”




                                                   4
Case 1:21-cv-21400-BB Document 1 Entered on FLSD Docket 04/12/2021 Page 5 of 12



       30.     Plaintiff was extremely offended by Lourido’s comments about Plaintiff’s Dominican

national origin and about Plaintiff’s race, and especially Lourido referring to Plaintiff and his co-

worker a “nigger.”

       31.     Lourido regularly made disparaging and offensive remarks about Plaintiff’s

Dominican nationality.

       32.     In one instance, while referring to individuals like Plaintiff of Dominican decent,

Lourido stated as follows: “You people are all the same, same bad habits and presumptuous pero no

te preocupes que tú mueres aquí,” a saying from the Dominican Republic that means that you are not

going anywhere.

       33.     In or about March 2020, Plaintiff followed Defendant’s company policies and

guidelines and filed an internal complaint to Defendant’s Human Relations department about

Lourido’s racist and discriminatory actions and Lourido’s racist and discriminatory words and

comments to, about, and within earshot of Plaintiff regarding Plaintiff’s dark skin pigmentation (and

others with dark skin pigmentation) and Plaintiff’s Dominican decent (and others of Dominican

decent).

       34.     In Plaintiff’s internal complaint, Plaintiff advised Defendant that he regarded

Lourido’s words and actions as highly offensive, and that Plaintiff believed that Lourido was acting

on an animus or bias against Plaintiff based on his race and national origin and was subjecting Plaintiff

to arbitrary, unwarranted, and harsher treatment in the workplace as compared to his co-workers.

       35.     Following Plaintiff filing his internal complaint about Lourido’s unlawful and

discriminatory actions and treatment of Plaintiff, Lourido retaliated against Plaintiff by subjecting

Plaintiff to more hostile and aggressive treatment.

       36.     Following Plaintiff filing his internal complaint, Lourido suspended Plaintiff’s

employment on one or more occasions for false and arbitrary reasons and regularly threatened to



                                                   5
Case 1:21-cv-21400-BB Document 1 Entered on FLSD Docket 04/12/2021 Page 6 of 12



suspend Plaintiff for other false or arbitrary reasons.

       37.     Following Plaintiff filing his internal complaint, Lourido regularly threatening that she

would terminate or find a way to terminate Plaintiff’s employment.

       38.     Following Plaintiff filing his internal complaint, during the period of about March

2020 through about January 2021, Lourido continued to make highly offensive and disparaging

remarks to and about Plaintiff’s Dominican decent and dark skin pigmentation, including:

                a.     Offensive statements at or referring to Plaintiff that, “You Dominicans are all

       the same;”

                b.     Offensive statements at or referring to Plaintiff that “Fucking Negros never

       listen to instructions;”

                c.     Offensive statements at or referring to Plaintiff that implied that Dominican

       men, like Plaintiff, do not raise their own children;

                d.     Offensive statements at or referring to Plaintiff regarding food and/or dietary

       habits of African Americans, including a statement that Plaintiff (along with other individuals

       that have the same skin pigmentation as Plaintiff) that “all you people eat that,” referring to

       pig’s feet;

                e.     Other regular and ongoing offensive and unflattering comments at or referring

       to Plaintiff regarding the texture of Plaintiff’s hair and skin color.

       39.     Lourido subjected Plaintiff to unwarranted and/or arbitrary workplace discipline and

continued to subject Plaintiff to highly offensive workplace discrimination in retaliation for Plaintiff

filing a Complaint regarding Lourido’s discriminatory words, actions, and treatment of Plaintiff and

her bias against Plaintiff based on his race and national origin.

       40.     Defendant’s actions caused Plaintiff to suffer lost wages and benefits, loss of

enjoyment of life, humiliation, mental anguish and emotional distress.



                                                    6
Case 1:21-cv-21400-BB Document 1 Entered on FLSD Docket 04/12/2021 Page 7 of 12



                                             Count I
                 Disparate Treatment - Race Discrimination in Violation of Title VII

        41.      Plaintiff restates and incorporates herein the allegations in paragraphs 1 through 40

above as if set forth in this paragraph.

        42.      Plaintiff is a protected class in that his race is Dominican with a dark skin pigmentation

similar to the race of an in individual of African American ancestry

        43.      Plaintiff’s race was a motivating factor for the foregoing adverse actions, including

unwarranted discipline and lower performance ratings and negatively affected the terms, conditions

and privileges of Booth's employment in violation of Title VII.

        44.      Defendant subjected Plaintiff to disparate treatment based upon his race in violation

of Title VII.

        WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in his favor and

against Defendant:

        A.       Declaring Defendant’s actions to be unlawful employment practices in violation of

Title VII;

        B.       Awarding Plaintiff his lost wages and benefits including interest thereon;

        C.       Permanently enjoining Defendant from future violations of Title VII;

        D.       Awarding Plaintiff compensatory damages;

        E.       Awarding Plaintiff the reasonable attorneys' fees, costs and expenses incurred in this

matter; and

        F.       Awarding such other relief as the Court deems just and appropriate.

                                           Count II
              Hostile Work Environment - Race Discrimination in Violation of Title VII

        45.      Plaintiff restates and incorporates herein the allegations in paragraphs 1 through 40

above as if set forth in this paragraph.

                                                     7
Case 1:21-cv-21400-BB Document 1 Entered on FLSD Docket 04/12/2021 Page 8 of 12



       46.     Plaintiff’s race was a motivating factor for the foregoing adverse actions, including

unwarranted discipline and lower performance ratings and negatively affected the terms, conditions

and privileges of Booth's employment in violation of Title VII.

       47.     Defendant subjected Plaintiff to offensive and unwelcome comments, harassment, a

hostile work environment and adverse actions because of his race.

       48.     The racial harassment and/or discrimination against Plaintiff culminated in a hostile

work environment.

       49.     Plaintiff suffered adverse employment actions, including but not limited to unfair

performance ratings, unwarranted disciplinary action, and economic loss.

       50.     Defendant knew or reasonably should have known of the hostile work environment,

harassment and/or discrimination but failed to take appropriate remedial action.

       51.     Defendant acted negligently, recklessly and/or maliciously in failing to prevent the

above-referenced unlawful employment practices and/or failing to investigate promptly and/or failing

to take prompt remedial action to stop the hostile work environment, harassment and/or

discrimination.

       WHEREFORE, Plaintiff requests this Honorable Court enter judgment in his favor and

against Defendant:

       A.      Declaring Defendant’s actions to be unlawful employment practices in violation of

Title VII;

       B.      Awarding Plaintiff his lost wages and benefits including interest thereon;

       C.      Permanently enjoining Defendant from future violations of Title VII;

       D.      Awarding Plaintiff compensatory damages;

       E.      Awarding Plaintiff the reasonable attorneys’ fees, costs and expenses incurred in this

matter; and



                                                  8
Case 1:21-cv-21400-BB Document 1 Entered on FLSD Docket 04/12/2021 Page 9 of 12



       F.      Awarding such other relief as the Court deems just and appropriate.

                                         Count III
        Disparate Treatment - National Origin Discrimination in Violation of Title VII


       52.     Plaintiff restates and incorporates herein the allegations in paragraphs 1 through 40

above as if set forth in this paragraph.

       53.     Plaintiff is a member of a protected class in that his national origin is Dominican.

       54.     Plaintiff’s national origin was a motivating factor for the foregoing adverse actions,

including discriminatory comments, unwarranted discipline, unfair and lower performance ratings

and negatively affected the terms, conditions and privileges of Plaintiff’s employment in violation of

Title VII.

       55.     Defendant subjected Plaintiff to disparate treatment based upon his national origin in

violation of Title VII.

       WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in his favor and

against Defendant:

       A.      Declaring Defendant’s actions to be unlawful employment practices in violation of

Title VII;

       B.      Awarding Plaintiff his lost wages and benefits including interest thereon;

       C.      Permanently enjoining Defendant from future violations of Title VII;

       D.      Awarding Plaintiff compensatory damages;

       E.      Awarding Plaintiff the reasonable attorneys’ fees, costs and expenses incurred in this

matter; and

       F.      Awarding such other relief as the Court deems just and appropriate.

                                        Count IV
     Hostile Work Environment - National Origin Discrimination in Violation of Title VII

       56.     Plaintiff restates and incorporates herein the allegations in paragraphs 1 through 40

                                                  9
Case 1:21-cv-21400-BB Document 1 Entered on FLSD Docket 04/12/2021 Page 10 of 12



 above as if set forth in this Paragraph.

        57.     Plaintiff is a member of a protected class in that his national origin is Dominican.

        58.     Defendant subjected Plaintiff to offensive and unwelcome comments, a hostile work

 environment, harassment and adverse actions, because of his national origin.

        59.     The hostile work environment, harassment and/or discrimination against Plaintiff

 culminated in a hostile work environment.

        60.     Plaintiff suffered adverse employment actions, including but not limited to unfair

 performance ratings, unwarranted disciplinary action and economic loss.

        61.     Defendant knew or should have known of the hostile work environment, harassment

 and/or discrimination, but failed to take appropriate remedial action.

        62.     Defendant acted negligently, recklessly and/or maliciously in failing to prevent the

 above-referenced unlawful employment practices and/or failing to investigate promptly and/or failing

 to take prompt remedial action to stop the hostile work environment,               harassment and/or

 discrimination.

        WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in his favor and

 against Defendant:

        A.      Declaring Defendant’s actions to be unlawful employment practices in violation of

 Title VII;

        B.      Awarding Plaintiff his lost wages and benefits including interest thereon;

        C.      Permanently enjoining Defendant from future violations of Title VII;

        D.      Awarding Plaintiff compensatory damages;

        E.      Awarding Plaintiff the reasonable attorneys’ fees, costs and expenses incurred in this

 matter; and

        F.      Awarding such other relief as the Court deems just and appropriate.



                                                   10
Case 1:21-cv-21400-BB Document 1 Entered on FLSD Docket 04/12/2021 Page 11 of 12



                                                Count V
                                  Retaliation in Violation of Title VII

        63.     Plaintiff restates and incorporates herein the allegations in paragraphs 1 through 40

 above as if set forth in this Paragraph.

        64.     Plaintiff opposed and complained of the unlawful employment practices described

 above and raised and identified specific complaints through Defendant’s internal human resources

 offices complaining about race and national origin discrimination and retaliation.

        65.     The foregoing adverse actions were taken because Plaintiff opposed the unlawful

 discrimination and retaliation and/or filed internal complaints with Defendant relating to the unlawful

 discrimination and retaliation, and negatively affected the terms, conditions and privileges of

 Plaintiff’s employment in violation of Title VII.

        66.     Defendant’s actions are likely to dissuade a reasonable worker from speaking out for

 his/her workplace rights and/or complaining about, objecting to and/or opposing discriminatory

 treatment.

        67.     Defendant’s actions caused Plaintiff to suffer lost wages and benefits, loss of

 enjoyment of life, humiliation, mental anguish and emotional distress

        WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in his favor and

 against Defendant:

        A.      Declaring Defendant’s actions to be unlawful employment practices in violation of

 Title VII;

        B.      Awarding Plaintiff his lost wages and benefits including interest thereon;

        C.      Permanently enjoining Defendant from future violations of Title VII;

        D.      Awarding Plaintiff compensatory damages;




                                                     11
Case 1:21-cv-21400-BB Document 1 Entered on FLSD Docket 04/12/2021 Page 12 of 12



        E.      Awarding Plaintiff the reasonable attorneys’ fees, costs and expenses incurred in this

 matter; and

        F.      Awarding such other relief as the Court deems just and appropriate.

                                  PRAYER FOR TRIAL BY JURY
        Plaintiff hereby requests a trial by jury on all matters so triable.

 Dated this 12th BURday of April 2021.

                                               GALLUP AUERBACH
                                               Counsel for Plaintiff
                                               4000 Hollywood Boulevard
                                               Presidential Circle-Suite 265 South
                                               Hollywood, Florida 33021
                                               Telephone:      (954) 894-3035
                                               E-mail:         dgallup@gallup-law.com

                                               By:        /s/ Dana M. Gallup_________
                                                          DANA M. GALLUP
                                                          Florida Bar No.: 0949329

                                                Roy Lyford-Pike, Esq.
                                                (To be Admitted by Pro Hac Vice)
                                                Zipin, Amster & Greenberg, LLC
                                                8757 Georgia Avenue, Suite 400
                                                Silver Spring, Maryland 20910
                                                Telephone: (301) 587-9373
                                                Email: RLyfordpike@ZAGFirm.com
                                                Counsel for Plaintiff




                                                     12
